       Case 2:20-cv-00337-CKD Document 17 Filed 03/16/21 Page 1 of 3


     PHILLIP. A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM, CA SBN 223876
 4
            Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5610
 7          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9
10
                                  UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                       SACRAMENTO DIVISION
13
14
     JENNIFER FORD,                     )               CIVIL NO. 2:20-cv-00337-CKD
15
     AS GUARDIAN AD LITEM FOR HER MINOR )
                                        )               STIPULATION TO VOLUNTARY
16   DAUGHTER J.C.,                     )               REMAND PURSUANT TO SENTENCE
          Plaintiff,                    )               FOUR OF 42 U.S.C. § 405(g) AND TO
17                                      )               ENTRY OF JUDGMENT; ORDER
          v.                            )
18                                      )
     ANDREW SAUL,
                                        )
19   Commissioner of Social Security,   )
          Defendant.                    )
20
21
22          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,
23   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,
24   that the above-entitled action shall be remanded to the Commissioner of Social Security for
25   further administrative proceedings.
26          Upon remand, the Office of Hearing Operations will remand the case to an
27   Administrative Law Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the
28   evidence of record and ensure that a qualified pediatrician or other individual who specializes in
       Case 2:20-cv-00337-CKD Document 17 Filed 03/16/21 Page 2 of 3



 1   a field of medicine appropriate to the disability of the child claimant will conduct an evaluation
 2   of the child claimant's case, including oral testimony adduced at the hearing; reevaluate the
 3   medical opinions of record, and reassess whether the claimant meets or medically equals the
 4   severity of a listing, or if she functionally equals the listings. The parties further request that the
 5   Court direct the Clerk of the Court to enter a final judgment in favor of Plaintiff, and against
 6   Defendant, reversing the final decision of the Commissioner.
 7           This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 8   Social Security Act, 42 U.S.C. 405(g).
 9           Respectfully submitted this 11th day of March 2021.
10
11   DATED: March 11, 2021                           /s/ Roger David Drake*
                                                     ROGER DAVID DRAKE
12                                                   (*as authorized via e-mail on May 18, 2020March
     11, 2021)
13
                                                     Attorney for Plaintiff
14
15                                                   PHILLIP. A. TALBERT
16                                                   Acting United States Attorney
                                                     DEBORAH LEE STACHEL
17                                                   Regional Chief Counsel, Region IX
                                                     Social Security Administration
18
19                                           By:     /s/ S. Wyeth McAdam
                                                     S. WYETH McADAM
20                                                   Special Assistant U.S. Attorney
21                                                   Attorneys for Defendant

22
23
24                                                      ORDER

25           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of

26   42 U.S.C. § 405(g) and to Entry of Judgment, and for cause shown, IT IS ORDERED that the

27   above-captioned action is remanded to the Commissioner of Social Security for further

28
       Case 2:20-cv-00337-CKD Document 17 Filed 03/16/21 Page 3 of 3



 1   proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g),
 2   sentence four. On remand, the Appeals Council will remand the case to an administrative law
 3   judge (ALJ) for a new decision consistent with the terms of the above stipulation. The Clerk of
 4   Court shall enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final
 5   decision of the Commissioner.
 6         Dated: March 16, 2021
 7                                                    _____________________________________
                                                      CAROLYN K. DELANEY
 8                                                    UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
